Case 20-40734-JMM        Doc 88     Filed 12/16/20 Entered 12/16/20 14:33:44           Desc Main
                                   Document      Page 1 of 3



Patrick J. Geile
Bar No. 6975
FOLEY FREEMAN, PLLC
953 S. Industry Way
P.O. Box 10
Meridian, ID 83680
Phone: (208) 888-9111
FAX: (208) 888-5130
pgeile@foleyfreeman.com

Attorney for Creditor, MetLife Investment Management, LLC, in its capacity as the
investment manager for Metropolitan Life Insurance Company

                        UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

  In re:                                               Case No. 20-40734-JMM

  DEWIT DAIRY,                                         Chapter 11

                         Debtor.                       NOTICE OF HEARING


       YOU AND EACH OF YOU ARE HEREBY NOTIFIED that Creditor, Metropolitan Life

Insurance Company, by its investment manager MetLife Investment Management, LLC

(collectively, “MetLife”), will call for hearing its Motion to Appoint Chapter 11 Trustee, (Docket

No. 86) on the 19th day of January, 2020 at the hour of 1:30 p.m. or as soon thereafter as

counsel can be heard before the Honorable Joseph M. Meier, said hearing shall be held remotely

via Zoom conference.

       Court shall send Zoom invitation 7 days prior to the hearing date.

       DATED this 16th day of December, 2020.

                                                    FOLEY FREEMAN, PLLC


                                                    /s/ Patrick J. Geile
                                                    Patrick J. Geile
                                                    Attorney for Creditor



NOTICE OF HEARING - 1
Case 20-40734-JMM         Doc 88      Filed 12/16/20 Entered 12/16/20 14:33:44     Desc Main
                                     Document      Page 2 of 3



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 16th day of December, 2020, I caused to be served a true
and correct copy of the foregoing document by the method indicated below, and addressed to the
following:

       Office of the U.S. Trustee                    X   CM/ECF Notice
       Washington Group Central Plaza
       720 Park Blvd., Ste. 220
       Boise, ID 83712

       Matthew T. Christensen                        X   CM/ECF Notice
       Chad Moody
       Angstman Johnson
       199 N. Capitol Blvd, Ste 200
       Boise, ID 83702

       Andrew S. Jorgensen                           X   CM/ECF Notice
       Office of the U.S. Trustee
       720 Park Blvd, Ste 220
       Boise, ID 83712

       David A. Heida                                X   CM/ECF Notice
       White, Peterson, Gigray & Nichols P.A.
       5700 E. Franklin Rd Suite 200
       Nampa, ID 83687

       Sheila R. Schwager                            X   CM/ECF Notice
       Hawley Troxell Ennis & Hawley LLP
       PO BOX 1617
       Boise, ID 83701-1617

       Amber Nicole Dina                             X   CM/ECF Notice
       Givens Pursley LLP
       601 W. Bannock Street
       Boise, ID 83705
       (Official Committee of Unsecured Creditors)

       David W. Gadd                                 X   CM/ECF Notice
       Worst, Fitzgerald & Stover, P.L.L.C.
       P.O. Box 1428
       Twin Falls, ID 83303-1428

       Kelly Greene McConnell                        X   CM/ECF Notice
       POB 2720
       Boise, ID 83701-2720

       James C Meservy                               X   CM/ECF Notice
       Williams, Meservy & Larsen, LLP


NOTICE OF HEARING - 2
Case 20-40734-JMM        Doc 88    Filed 12/16/20 Entered 12/16/20 14:33:44   Desc Main
                                  Document      Page 3 of 3



      POB 168
      Jerome, ID 83338

      Dewit Dairy                               X     U.S. Mail
      2011 Bob Barton Hwy
      Wendell, ID 83355


                                                /s/ Patrick J. Geile
                                                Patrick J. Geile




NOTICE OF HEARING - 3
